Order, entered May 11, 1960, granting plaintiff partial summary judgment in this action for judgment declaring that the defendant co-operative corporation had no right to cancel plaintiff’s proprietary lease, unanimously modified, on the law, to the extent of striking decretal paragraphs numbered I (1), I (3) (a) and I (3) (b) and, as so modified, the order is affirmed, with $20 costs and disbursements to the respondent. The lessor had the right, upon the affirmative vote of the holders of at least two thirds in amount of its capital stock, to terminate all proprietary leases, irrespective of whether the property was to be sold or taken by condemnation proceedings. It is not for us to speculate as to what contingencies were apprehended by the signers of the leases which dictated the advisability of including such a provision for termination of all leases. There is no other provision in the lease, however, authorizing the lessor to offer the lessee a new and different lease upon termination of the original one, and imposing upon the lessee the alternative of acceptance or surrender of his apartment. In the latter event the proprietary lessee would be left with stock having little value, because it would be unaccompanied by the right to possession of the apartment. Certainly, the termination right may not be used as a device, as was done here, to require nonconsenting lessees, such as plaintiff, to accept new leases calling for the payment of more rent *456than was provided for in the original leases. Appeal from order, entered July 16, 1959, denying defendant-appellant’s motion to compel plaintiff-respondent to furnish security pursuant to section 61-b of the General Corporation Law and order entered October 23, 1959, denying, upon reargument, said motion, unanimously dismissed, on the law, with $20 costs and disbursements to respondent. Although denominated a final order in the record, the order of Mr. Justice Hbcht filed May 11, 1960 is neither a final judgment nor a final order in a special proceeding. Therefore, the orders appealed from herein are not reviewable under section 580 of the Civil Practice Act (Coleman v. Steinbacher, 254 App. Div. 752). Concur — Botein, P. J., Breitel, Rabin, Valente and Eager, JJ. [23 Misc 2d 197.]